ORDER
The Disciplinary Review Board on September 20, 1999, having filed with the Court its decision concluding that CHARLES DINSMORE of OCEAN CITY, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.15(b) (failure to protect client interests on the termination of representation), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having further concluded that the Office of Attorney Ethics should conduct a demand audit of respondent’s books and records;
And good cause appearing;
*105It is ORDERED that CHARLES DINSMORE is suspended from the practice of law for a period of three months and until the further Order of the Court, effective January 3, 2000; and it is further
ORDERED that the Office of Attorney Ethics shall conduct a demand audit of respondent’s attorney books and records; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.